DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 2/1/2021 has been considered.
Drawings
The drawings filed on 2/1/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 2/1/2021 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 13-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee (US 2010/0187677).
Regarding claim 1, Lee discloses:

wiring (30, ¶0039) that is formed by a conductive body (¶0042) extending, via an insulating film (29, ¶0039), on a 5front surface of a semiconductor substrate (10, ¶0039); and 
an insulating layer (55, ¶0039) that covers the front surface of the semiconductor substrate (10) including the wiring (30), wherein gaps (“corrugation”, ¶0046) are provided extending from an upper surface of the wiring (30) to a lower portion of the insulating film (29, figure 8).
Regarding claim 2, Lee further discloses:
circuit elements (connected to and including pad 12, ¶0039) are formed on a front surface side of the semiconductor substrate (10).  
Regarding claim 3, Lee further discloses:
15the gaps (“corrugation”, ¶0046) are provided at an upper portion of the circuit elements (12).  
Regarding claims 13-15, Lee discloses:
25a plurality of the gaps (“corrugations”, ¶0046) are provided in an array layout (figure 8).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claims 7-9, the prior art does not disclose “wherein a shape of the gaps is either 11a circular shape having a diameter of 10 micrometers or less, or a square shape having a side whose length is 10 micrometers or less”.  However, Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47). In the instant case, a change in the shape and size of the gaps of would not modify the function of the gaps, therefore the claimed device was not patentably distinct from the prior art device.
Allowable Subject Matter
Claim 19 is allowed.
Regarding claim 19, the prior art does not disclose “10forming an insulating film on an upper portion of the circuit elements, and also forming apertures at the insulating film in an area of the pad and in predetermined areas; and forming, on an upper portion of the insulating film, second wiring that is connected to the pad, and also forming the second wiring such that apertures are formed therein at the predetermined areas” in combination with the remaining claimed features.
Claims 4-6, 10-12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4-6, the prior art does not disclose “an aperture portion that is formed at the insulating layer on top of the wiring; and 25a post-shaped terminal that is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899